             Case 4:17-cv-07142-HSG Document 135 Filed 12/20/19 Page 1 of 5



 1   Michael R. Hogue (SBN 272083)
     hoguem@gtlaw.com
 2   GREENBERG TRAURIG, LLP
     4 Embarcadero Center, Suite 3000
 3   San Francisco, CA 94111
     Telephone: (415) 655-1300
 4   Facsimile: (415) 707-2010
     Robert A. Horowitz
 5   horowitzr@gtlaw.com
     MetLife Building
 6   200 Park Avenue
     New York, NY 10166
 7   Telephone: (212) 801-9200
     Facsimile: (212) 801-6400
 8   (pro hac vice)
 9   Attorneys for Defendants
     AQUA METALS, INC., THOMAS MURPHY,
10   SELWYN MOULD
     Steven M. Schatz
11   Boris Feldman
     Dylan G. Savage
12   Alexander K. Brehnan
     WILSON SONSINI GOODRICH & ROSATI P.C.
13   sschatz@wsgr.com
     boris.feldman@wsgr.com
14   dsavage@wsgr.com
     abrehnan@wsgr.com
15   650 Page Mill Road
     Palo Alto, CA 94304
16   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
17
     Attorneys for Defendant STEPHEN R. CLARKE
18
                                 UNITED STATES DISTRICT COURT
19                             NORTHERN DISTRICT OF CALIFORNIA
     In Re Aqua Metals, Inc.                   CASE NO. 4:17-CV-07142-HSG
20   Securities Litigation
                                               CLASS ACTION
21
                                               DEFENDANTS AQUA METALS, INC.,
22                                             STEPHEN R. CLARKE, THOMAS
                                               MURPHY, and SELWYN MOULD’S REPLY
23                                             TO PLAINTIFFS’ OPPOSITION TO
                                               DEFENDANTS’ REQUEST FOR JUDICIAL
24                                             NOTICE
25                                             DATE: January 30, 2020
                                               TIME:   2:00 p.m.
26                                             CTRM: 2, 4th Floor
                                               JUDGE: Haywood S. Gilliam, Jr.
27

28

                         DEFENDANTS’ REPLY TO PLAINTIFFS’ OPPOSITION TO
                            DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
              Case 4:17-cv-07142-HSG Document 135 Filed 12/20/19 Page 2 of 5



 1          Defendants respectfully submit this Reply Memorandum of Law in further support of

 2   Defendants’ Request for Judicial Notice (ECF No. 128-1, “Defendants’ RJN”) and in response to

 3   Plaintiff’s opposition to Defendants’ RJN (ECF No. 132).1

 4                                   PRELIMINARY STATEMENT

 5          Plaintiffs view of what may be judicially noticed and for what purpose is too narrow. As

 6   demonstrated previously in Defendants’ RJN, documents may, in certain instances applicable here,

 7   be used to establish a fact that cannot be disputed, in addition to determining what information

 8   was available to the market or to assess the context in which allegedly false statements were made.

 9          In particular, Plaintiffs oppose Defendants’ RJN with regard to Exhibits 31, 32, and 332

10   which consist of the Individual Defendants’ Form 4’s filed with the SEC.3 Plaintiffs argue that

11   these documents are irrelevant or otherwise not cited, referenced, or relied upon in the SAC. But

12   the Form 4’s are properly judicially noticed for their truth because they contain relevant

13   information required for a holistic assessment of the SAC’s scienter allegations, their authenticity

14   is not in question, and Exhibits 32 and 33 form the basis of the SAC’s scienter allegations against

15   Mould and Murphy.4

16

17

18

19
     1
20     All capitalized terms not otherwise defined herein shall have the meanings given them in
     Defendants’ RJN and Defendants’ motion to dismiss (ECF No. 128).
21   2
       Plaintiffs also oppose judicial notice of Exhibit 30 and Defendants withdraw their request for
     judicial notice of this Exhibit.
22   3
       The exhibits are attached to the Declaration of Michael R. Hogue dated November 1, 2019 (ECF
23   No. 128-2 (the “Hogue Declaration”).
     4
       Plaintiffs do not oppose judicial notice of the remaining documents (Exhs. 1-29, 34) for the
24   purposes Defendants offer them to demonstrate the information available to the market and the
     context in which the allegedly false statements were made. (Plaintiff’s Opposition to Defendants’
25   RJN at 1:10-13, 132:6-18.) Notably, Plaintiffs essentially make the same arguments as Defendants’
     RJN in support of their own request for judicial notice. (ECF No. 131-1 (“Plaintiffs’ RJN”).)
26   Defendants do not oppose Plaintiffs’ RJN, but note that, contrary to Plaintiffs’ assertions, to decide
     the motion to dismiss the Court need not consider whether it was Clarke or Murphy that made two
27   of the statements at issue since neither statement is actionable in the first instance (as discussed
     more fully in Defendants’ motion to dismiss).
28
                                                 2                   Case No. 4:17-CV-07142-HSG
                           DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                              DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
              Case 4:17-cv-07142-HSG Document 135 Filed 12/20/19 Page 3 of 5



 1                                               ARGUMENT

 2   I.      The Court Should Take Judicial Notice of Defendants’ Form 4’s Because
             They Contain Relevant Information and Their Authenticity Is Not in Question.
 3

 4           Defendants request judicial notice of the Defendants’ Form 4’s filed with the SEC to show

 5   critical facts demonstrating the absence of scienter. Specifically, the Form 4’s show that 1) Clarke

 6   purchased $200,000 of Company stock in November bringing his total Company stock ownership

 7   up to 1,028,637 shares, and he continued thereafter to purchase Company stock on various

 8   occasions (Exh. 31); and 2) Defendants Mould (Exh. 32) and Murphy (Exh. 33), after each selling

 9   60,000 shares of the Company stock as alleged in the SAC, each retained more than 90 percent of

10   their shares. Contrary to Plaintiffs’ arguments, these facts weigh heavily against Plaintiffs’

11   allegations of scienter when reviewing the SAC’s allegations holistically, and are thus highly

12   relevant and properly judicially noticed on this motion to dismiss.

13           Courts in this district routinely take judicial notice of such SEC filings and, under precedent

14   from the United States Supreme Court, may do so to refute an inference of scienter. Tellabs, Inc.

15   v. Makor Issues & Rights, Ltd., 551 U.S. 308 (2007). In Tellabs, the Supreme Court held that “the

16   court’s job is . . . to assess all the allegations holistically” and determine whether a “reasonable

17   person would deem the inference of scienter cogent and at least as strong as any opposing

18   inference.” Id. at 310. In determining whether a complaint gives rise to a strong inference of

19   scienter, a court “must consider the complaint in its entirety, as well as . . . matters of which a court

20   may take judicial notice.” Id. at 322; Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 991

21   (9th Cir. 2009).

22           As Defendants stated in their RJN, the Ninth Circuit has consistently held that SEC filings

23   are judicially noticeable. See, e.g., Metzler Inv. GmbH v. Corinthian Colls., Inc., 540 F.3d 1049,

24   1064 & n.7 (9th Cir. 2008) (SEC filings subject to judicial notice); Dreiling v. Am. Express Co.,

25   458 F.3d 942, 946 (9th Cir. 2006) (same). Courts routinely consider Form 4’s when deciding

26   motions to dismiss. See In re Tibco Software, Inc., No. C 05-2146 SBA, 2006 WL 1469654, at

27   *16-*17 (N.D. Cal. May 25, 2006) (taking judicial notice of Form 4’s); In re Int’l Rectifier Corp.

28
                                                  3                   Case No. 4:17-CV-07142-HSG
                            DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                               DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
              Case 4:17-cv-07142-HSG Document 135 Filed 12/20/19 Page 4 of 5



 1   Sec. Litig., No. CV07-02544-JFWVBKX, 2008 WL 4555794, at *1 n.1 (C.D. Cal. May 23, 2008)

 2   (same); In re Computer Scis. Corp. Derivative Litig., No. CV 06-05288 MRP EX, 2007 WL

 3   1321715, at *7 n.5 (C.D. Cal. Mar. 26, 2007) (same). Moreover, the authenticity of the Form 4’s

 4   and the facts contained therein are not subject to reasonable dispute. See Fed. R. Evid. 201(b).

 5           Further, contrary to Plaintiffs’ argument regarding judicial notice of Clarke’s Form 4’s, a

 6   defendant’s Form 4’s may also be judicially noticed even where there are no allegations in the

 7   complaint supporting scienter as to whether a defendant sold stock. See Westley v. Oclaro, 897 F.

 8   Supp. 2d 902, 928-929 (9th Cir. 2012) (rejecting plaintiffs argument that Form 4’s could not be

 9   considered in the absence of motive allegations concerning stock sales and judicially noticing the

10   Form 4’s in assessing scienter holistically). To hold otherwise would allow Plaintiff to evade a

11   determinative argument about scienter by artfully pleading around an inconvenient fact.

12           In Rigel Pharmaceuticals, the court considered SEC filings to gauge the sufficiency of the

13   plaintiff’s scienter allegations. In re Rigel Pharm., Inc. Sec. Litig., 2010 WL 8816155, at *13-*14

14   (N.D. Cal. Aug. 24, 2010).5 In dismissing the case, the court ruled that there were insufficient

15   allegations of scienter because the disclosure at issue, according to the SEC filings, “was made

16   before any of the Individual Defendants sold a single share of Rigel stock.” Id. at *14. On appeal,

17   the court explained, “because none of the defendants sold stock during the period between the

18   allegedly fraudulent statements and the public disclosure of detailed data, which is the period

19   during which they would have benefitted from any allegedly fraudulent statements, the value of

20   the stock, and the stock options does not support an inference of scienter . . . it supports the opposite

21   inference.” In re Rigel Pharm., Inc. Sec. Litig., 697 F.3d 869, 884–85 (9th Cir. 2012). Further, the

22   court reasoned that “especially given the holistic approach to assessing scienter adopted

23   in Tellabs and the requirement that we take into account plausible opposing inferences, we will

24   not conclude that there is fraudulent intent.” Id. at 844. As the district court had held, those

25
     5
       Plaintiffs argue (Plaintiffs’ Opposition to Defendants’ RJN at n.7) that Rigel is distinguishable
26   because there the court found that none of the statements were actionable, but as discussed in
     Defendants’ motion to dismiss, none of the statements in the SAC are actionable either. The cases
27   are thus all the more applicable, and regardless, are still relevant in a holistic assessment of the
     scienter allegations.
28
                                                  4                   Case No. 4:17-CV-07142-HSG
                            DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                               DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
              Case 4:17-cv-07142-HSG Document 135 Filed 12/20/19 Page 5 of 5



 1   opposing inferences depended on the court considering SEC filings, which showed the absence of

 2   sales. Rigel, 2010 WL 8816155, at *1 n.1.

 3          Also, while the SAC does not reference the Form 4’s specifically, the Form 4’s are

 4   necessarily the basis for Plaintiffs’ allegations regarding Murphy and Mould’s stock sales because

 5   they are the only public source for the allegations concerning the sale dates, number of shares sold,

 6   and price per share, all of which come directly from those Form 4’s. (See SAC ¶¶ 494-498 (Murphy

 7   sales) and ¶ 494, 499 (Mould sales); Exhs. 32, 33.) The documents thus “form[] the basis of the

 8   plaintiff’s claim.” Khoja v. Orexigen Therapeutics, 899 F.3d 988, 1002 (9th Cir. 2018). In addition

 9   to the details alleged in the SAC, the Form 4’s state the number of shares owned by the reporting

10   person following each of the sales reported on the Form. As reflected on the Form 4’s, Murphy

11   and Mould each retained 725,455 shares after selling 60,000 shares as alleged in the SAC.

12          Because the Form 4’s provide relevant information concerning an inference of scienter,

13   their authenticity is not in question, and courts routinely consider such documents, this Court

14   should take judicial notice of the Form 4’s.

15                                            CONCLUSION

16          For the foregoing reason, Defendant respectfully requests that the Court take judicial

17   notice of Exhibits 1-29 and 31-34 to the Hogue Declaration.

18   DATED: December 20, 2019                       GREENBERG TRAURIG, LLP

19                                                     By: /s/ Michael R. Hogue
                                                           Michael R. Hogue
20                                                         Robert A. Horowitz (pro hac vice)
                                                           Attorneys for Defendants Aqua Metals,
21                                                         Inc., Thomas Murphy, and Selwyn Mould
22
                                                    WILSON SONSINI GOODRICH & ROSATI P.C.
23
                                                       By: /s/ Steven M. Schatz
24                                                         Steven M. Schatz
                                                           Boris Feldman
25                                                         Dylan G. Savage
                                                           Alexander K. Brehnan
26                                                         Attorneys for Defendant Stephen R. Clarke

27

28
                                                 5                   Case No. 4:17-CV-07142-HSG
                           DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                              DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
